Title: From George Washington to Robert Morris, 22 February 1777
From: Washington, George
To: Morris, Robert

 

Dear Sir
Head Quarters Morris town 22d Feby 1777

You are well acquainted with my Opinion, upon the inexpediency of keeping any more Stores in the City of philadelphia, than are absolutely necessary for the equipment of the new Levies.
I am at this time particularly anxious to have them removed. The Enemy have lately been considerably reinforced in Jersey and, from a variety of Accounts are meditating some Blow. I am firmly persuaded that they mean to attempt to reach philadelphia again, as I do not know what other object they can have ultimately in View. They may first remove us from this and our other posts but they cannot remain at them, for want of covering for their Army which I imagine they will never again suffer to be cantoned over a great extent of Country. I have certain information, that [they] have been projecting a portable Bridge to lay over the Delaware, and I do not see any great difficulty in transporting it from Brunswic to the Delaware if they take the advantage of the Roads being hard and firm. The Numbers, that are at present in Amboy and Brunswic, cannot long subsist there, and therefore adds strength to my opinion, that they are assembled there for some other purpose, than merely as a Reinforcement.
The Salt that has lately been imported should be the first Article secured.
Mr Wharton wrote me that he either had or was carrying it to a place of Security, but as I do not altogether depend upon his promises, I should be glad you would have an Eye to that and the other Matters in his department.
I know you have sufficient in your own to engage your whole time and attention, but in times like these we must double our Exertions. I am Dear Sir with the greatest Sincerity Yr most obt Servt

Go: Washington

